Title: To Thomas Jefferson from George Logan, 5 April 1806
From: Logan, George
To: Jefferson, Thomas


                        
                            My Dear Sir
                            
                            Washington April 5th 1806
                        
                        
                              knowing your wish to become acquainted with the sentiments of our most enlightened Citisens
                            respecting public affairs. I take the liberty of enclosing for your perusal a Letter I have received from our mutual
                            friend J: Dickinson. A Man whose political character is held in the highest estimation by his fellow citizens; and who on
                            this occasion speaks the language of a large majority of the citizens of Penna. I am your real & sincere friend
                        
                            Geo Logan
                            
                        
                    